      Case 3:18-cr-03421-LAB Document 48 Filed 04/20/20 PageID.491 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,                   Case No.: 18-CR-3421-LAB
11         Plaintiff,
     v.                                        JUDGMENT AND ORDER OF
12
                                               DISMISSAL
13 MARIO ERNESTO HERNANDEZ-
   VEGA,
14
        Defendant.
15
16        On the Government’s motion, and for good cause shown, the conviction in the
17 above case is vacated and the charge dismissed without prejudice.
18        IT IS SO ORDERED.
19        DATED: 4/20/2020
20                                       ____________________________________
                                         HON. LARRY ALAN BURNS
21
                                         Chief United States District Judge
22
23
24
25
26
27
28
